Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2013/0201870) in view of Fong et al. (US 2014/0128029 hereafter Fong) and further in view of Kim et al. (US 2015/0304937 hereafter Kim) and further in view of Budka et al. (US Patent 6,577,871 hereafter Budka). 

For claims 1 and 12, Gupta discloses handling of connection setup requests (Figure 2 , Figure 3) in a telecommunications network (Figure 1), comprising: 	intercepting a connection setup request ([0032] 206 network controller, e.g. eNB, may control establishment of RRC connections) from a user equipment (UE) (15 Figure 1) to a control node (e.g. 45 Figure 1 e.g. MME [0029]) of a radio access network (RAN) part (20 Figure 1) of the telecommunications network (Figure 1); 
	identifying, by the node (eNB), from the connection setup request (304 Figure 3), a service (e.g. low or normal priority for meter reading [0041]) for which the connection setup is requested
determining (based on network congestion [0025]) whether the connection setup request is to be fulfilled (connection setup message 308 Figure 3 [0035] or connection reject message 208 Figure 2 [0033]) based at least on information regarding resource use (congestion or overload [0025]) within a network access point (NAP) (e.g. eNB [0032]) serving the UE ([0039] UE attached to the eNB); and passing the connection setup request (eNB responds with connection setup message 308 Figure 3) for further processing (further handshaking with an adapted protocol [0035]) within the telecommunications network only upon positive determination (e.g. RAN 20 can support an RRC connection [0035]).
Gupta teaches the eNB rejecting (Figure 2) or accepting (Figure 3) a connection request based on an overload/congestion status mechanism (EAB [0025]) but does not disclosed communication between MME and eNB regarding overloaded conditions.
Fong in the same field of connecting UEs to a 3GPP network, further elaborates on the EAB mechanism by teaching information regarding resource use ([0033] prevent overloading the access network) sent (362 Figure 9 overload start) by a control node (MME 350 Figure 9) to a network access point (NAP) (310 Figure 9 e.g. eNB [0044]) for determining whether the connection setup request is to be fulfilled (overloaded [0101] Figure 9 or normal operation Figure 11 [0098]). 
It would have been obvious for one of ordinary skill when the invention was filed to incorporate Fong’s further elaboration on the communication between the MME and 
 Fong teaches rejecting non-emergency calls [0086] during overload but does not teach determining the identified service is not an emergency service.
However, Kim, in the same field of establishing an RRC connection using EAB procedures [0211] discloses 
	intercepting, by a node, (eNodeB 200 Figure 8a) a connection setup request (e.g. 2a Figure 8a) from a user equipment (UE) to a control node (e.g. eNB) of a radio access network (RAN) part of the telecommunications network; 
	identifying, by a node, (eNB) from the connection setup request (2a Figure 8a), a service (2a Figure 8a MO-IMS service new cause [0222]) for which the connection setup is requested (2a Figure 8a); 
	determining, by a node,  (eNB) that the identified service (e.g. table 4 ACB information [0222] differentiate ACB for connecting an service) is not an emergency service; ( [0224] ACB identifies exceptions based on ACB) 
	determining, by a node, (eNB) whether the connection setup request (complete setup Figure 8b or reject Figure 8a) is to be fulfilled based at least on information regarding resource use (congestion control) Figure 8a, 8b [0141]  within a network access point (NAP) (eNB Figure 8a, 8b) serving the UE; and 
	passing, by a node,  (eNB) the connection setup request for further processing (towards MME e.g. 510 Figure 8b) within the telecommunications network only upon positive determination (7a Figure 8b radio bearer establishment).
It would have been obvious to one of ordinary skill in the art when the invention was filed to classify different type of services (e.g. table 4 Kim) including those that are not classified as an emergency service, where the classification allows traffic management to improve data transmission capability [0004]. 
Fong does not explicitly disclose access classes can be predefined services. 
However, Budka, in the same field of processing loads using access class barring (Figures 5A, 5B, 5C [col2:28]) discloses an indication of a resource capacity (tables for idle/busy [col4:7]) of a network access point (NAP) (e.g. 113-1 Figure 1) reserved for connection setup requests ([0015 Fong][0025 Gupta]) for one or more predefined services (premium service assigned to access class 11 at discretion of GSM provider [col5:15]).
It would have been obvious to one of ordinary skill in the art to adopt Budka’s teaching that access class can be both permanently assigned to a device or can be assigned at the discretion of the GSM service provider [col 5:15]. 

 For claim 2, Fong discloses wherein the determination of whether the connection setup request (Figure 9 and Figure 11) is to be fulfilled (restrict access based on congestion [0033]) is further based on one or more agreements ([0050] barring factor) with one or more service providers (MME of the core network [0045]) regarding resource capacity (allow network operator to prevent overload [0030]) in an access network (radio access network [0030]) part of the telecommunications network 
For claim 3, Fong discloses wherein the one or more agreements comprise reservation (barring factor [0050]), at the NAP (e.g. eNB) serving the UE, of a predefined resource capacity (e.g. 50% of UEs barred [0054]) for connection setup requests (e.g. 50% connections are allowed through [0054]) for one or more predefined services (e.g. category A,B,C [0054]).  
For claim 4, Fong discloses wherein the predefined resource capacity (e.g. 50% [0054]) is set as a percentage of the total resource capacity of the NAP (barring factor can be a percentage that is barred from accessing the eNB [0054]).  
For claim 5, Fong discloses wherein the predefined resource capacity (e.g. barring factor) is set as a predefined amount (a percentage [0054]) of the total resource capacity of the NAP, the predefined amount being less than the total resource capacity of the NAP (percentage [0054]).   
For claim 6, Fong discloses wherein the predefined resource capacity (EAB configuration [0043]) is dynamically adjusted (dynamically modified [0043]).  2576789.v1 
For claim 7, -4-Fong and Gupta discloses identifying from the connection setup request (e.g. 304 Figure 3 Gupta), a service (e.g. alarm with normal priority [0019 Gupta]) for which a connection setup is requested (504 Figure 5 Gupta); determining that the identified service (e.g. alarm) is not one of the one or more predefined services (not low priority 506 Figure 5 Gupta Yes path) and, optionally, determining that the identified service is not one of one or more additional predefined services; and determining that the connection setup request is to be fulfilled (Figure 3 Gupta) if, at the NAP serving the UE, there is sufficient unused resource capacity  ([0035] able to support RRC connection [0035] not congested [0024]) that is not reserved (override low  for the connection setup requests for the one or more predefined services (514 Figure 5 Gupta initiate communication with higher priority).
For claim 8, Gupta discloses providing an indication (Connection Setup Message 308 Figure 3 [0035]) to the UE of whether the connection setup request was determined to be fulfilled.  
For claim 9, Gupta discloses a computer program product ([0014] software program executed on Figure 1), preferably stored on a computer- readable non-transitory storage medium, comprising software code portions configured for, when executed in a computer, carrying out method steps according to claim 1.
For claim 13, Fong discloses wherein the node is a mobile management entity (MME) of the telecommunications network (350 Figure 9 MME).

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable by Gupta in view of Fong and further in view of Budka.
For claim 10, Fong discloses an indication (EAB parameters Figure 3 ) of a resource capacity (barring factor value [0054]) of a network access point (NAP) (eNB) reserved for connection setup requests (Figure 8 connection request message) for one or more predefined services ([0031] e.g. access class); an indication of an amount of resources ([0061] category B devices given a barring factor of 50%) currently used by the NAP for the one or more predefined services (50% of category B devices allowed to transmit [0061]); and an indication ([0062] e.g. barring factor of category A devices) of an amount of resources (e.g. 100% or 50%) currently used by the NAP for services that do not belong to the one or more predefined services (category A devices and category B devices are mutually exclusive [0058]).
Fong does not explicitly disclose access classes can be predefined services. 
However, Budka, in the same field of processing loads using access class barring (Figures 5A, 5B, 5C [col2:28]) discloses an indication of a resource capacity (tables for idle/busy [col4:7]) of a network access point (NAP) (e.g. 113-1 Figure 1) reserved for connection setup requests ([0015 Fong][0025 Gupta]) for one or more predefined services (premium service assigned to access class 11 at discretion of GSM provider [col5:15]); 
It would have been obvious to one of ordinary skill in the art to adopt Budka’s teaching that access class can be both permanently assigned to a device or can be assigned at the discretion of the GSM service provider [col 5:15]. 
For claim 11, Fong discloses a computer-readable storage medium, preferably non-transitory, storing the data structure according to claim 10 ([0129] e.g. flash drive).

For claims 14, 15, the rationale of the rejections is similar to claim 10.  

Response to Arguments
On page 2 of the Remarks, Applicant notes that “predefined services” does not appear in claims 1 and 12.

In reply,  it appears the Instant Application discloses mechanism for reserving bandwidth for premium predefined services. Applicant may wish to make this clear in claims 1 and 12. Budka teaches a mechanism for assigning priority to premium class of traffic.

On page 2 of the Remarks, Applicant argues that none of the cited art teaches “identifying, by the node, from the connection setup request, a service for which the connection setup is requested”. 

In reply,  Gupta identifies  an low and high priority electric meter reading service [0041] from an UE connection request. Kim teaches (e.g. in table 4) an low priority indicator which is used by the eNB to identify a Voice/Video/MMTEL call in an mobile originated call.  

On page 3 of the Remarks, Applicant appears to argue that Budka does not teach one or more predefined services.
In reply, Budka [col5:15] identifies premium “access priority classes” which can be combined with Gupta’s higher priority electric meter reading service. 

	An interview may be helpful to expedite prosecution. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.M./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415